DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 11, 14 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanware (US 2017/0315608).
As to claim 1 and claim 16, Shanware discloses a method and a for placement of a head-up display (HUD) (additional content 122 of fig. 1) and a non-transitory computer-readable medium having program instructions embodied thereon that, when executed by at least one computing device, cause said at least one computing device to perform a method for placement of a head-up display (HUD), the method comprising: rendering a view of a virtual environment for display to a user (virtual reality environment portion 142 of virtual reality environment 104 of fig. 1 [0097]); tracking a gaze of the user as the user engages in interactivity with the view of the 5virtual environment (a movement of a center of gaze of the user is detected and a visual field of the user based on the movement of the center of gaze is determined [0076]), wherein tracking the gaze of the user generates gaze data (center of gaze position 128 and center of gaze position 138 of figs 1 and 2 [0101]), the gaze data identifying locations within the view that the gaze of the user is directed towards during the interactivity (identifying first visual field 114 including foreground area 116 [0096] and second visual field 126 including foreground area 130 [0098]); using the gaze data to determine a preferred location for positioning of a HUD in the rendered view (positioning additional content 122 in a peripheral area away from foreground area based on gaze [0097 – 0102]); 10positioning the HUD in the view at the preferred location (positioning additional content 122 in the second portion 110 corresponding to peripheral area 118 or third portion 136 corresponding to peripheral area 132 [0097 – 00103]).  
As to claim 2 (dependent on 1) and claim 17 (dependent on 16), Shanware discloses the method and the non-transitory computer-readable medium, wherein using the gaze data to determine the preferred location includes analyzing the gaze data to identify a main gaze region of the user (determine foreground area based on gaze of the user [0096 – 0098]).  
15 As to claim 3 (dependent on 2) and claim 18 (dependent on 17), Shanware discloses the method and the non-transitory computer-readable medium, wherein identifying the main gaze region of the user includes identifying an area of the view where an amount of the gaze of the user exceeds a predefined threshold (the control circuitry is further configured, when generating for display the additional content, to measure a time period after the movement of the center of gaze of the user during which the center of the gaze of the user has not substantially moved; determine that the time period is greater than a threshold time period; and in response to determining that the time period is greater than the threshold time period, generate for display the additional content [0031]).  
As to claim 4 (dependent on 2) and claim 19 (dependent on 17), Shanware discloses the method and the non-transitory computer-readable medium, wherein determining the preferred location for 20positioning of the HUD is configured to be outside of the main gaze region of the user (positioning additional content outside of foreground area to avoid interference with user’s viewing [0103]).  
As to claim 5 (dependent on 1) and claim 20 (dependent on 16), Shanware discloses the method and the non-transitory computer-readable medium, wherein using the gaze data to determine a preferred location for positioning of the HUD includes determining a centroid of the tracked gaze of the user (a movement of a center of gaze of the user is detected [0076]).  
As to claim 7 (dependent on 1), Shanware discloses the method, wherein positioning the HUD in the view includes 10moving the HUD from an existing location to the preferred location (moving 122 form 110 of fig. 1 to 136 of fig. 2 [0096 -0103]).  
As to claim 8 (dependent on 1), Shanware discloses the method, wherein the interactive application is a video game [0078], and wherein the virtual environment is defined for interactive gameplay of the video game (the virtual reality environment may be a virtual world (for example, a virtual world in a game) which appears to the user to be the world in which user is located [0078]).  
15 As to claim 9 (dependent on 8), Shanware discloses the method, wherein the HUD is configured to display information or statistics relating to the interactive gameplay of the video game (additional content 122 is configured to assist the user in performing the full body movement without interfering with the user's viewing of main content on the heads up display [0077],  the additional content may be a video of the user's physical surroundings, stock price information, sports score information, news information, weather information, a clock, or a schedule of events [0085]).  
As to claim 10, Shanware discloses a method for placement of a head-up display (HUD) (additional content 122 of fig. 1), comprising: rendering a view of a virtual environment for display to a user (virtual reality environment portion 142 of virtual reality environment 104 of fig. 1 [0097]); 20during interactivity by the user with the view of the virtual environment (while user is viewing environment portions 142 of fig. 1 and 140 of fig. 2), tracking one or more features of the interactivity as the user engages in the interactivity (a movement of a center of gaze of the user is detected and a visual field of the user based on the movement of the center of gaze is determined [0076], [0096]), wherein tracking the one or more features of the interactivity generates feature data (center of gaze position 128 and center of gaze position 138 of figs 1 and 2 [0101]); SONYP43648 PATENT APPLICATIONusing the feature data to determine a preferred location for positioning of a HUD in the rendered view (positioning additional content 122 in a peripheral area away from foreground area based on gaze [0097 – 0103]); positioning the HUD in the view at the preferred location (positioning additional content 122 in the second portion 110 corresponding to peripheral area 118 or third portion 136 corresponding to peripheral area 132 [0097 – 00103]).  
As to claim 11 (dependent on 10), Shanware discloses the method, wherein using the feature data (center of gaze position 128 and center of gaze position 138 of figs 1 and 2 [0101]) to determine the preferred location includes analyzing the feature data (center of gaze position 128 and center of gaze position 138 of figs 1 and 2 [0101]) to identify patterns indicative of the preferred location for the positioning of the HUD (shifting location away from foreground to periphery [0096 – 0103]).  
5 As to claim 14 (dependent on 10), Shanware discloses the method, wherein the features of the interactivity include one or more of a gaze of the user, gestures by the user, controller inputs, biometric inputs (tracking center of gaze position 128 and center of gaze position 138 of figs 1 and 2 [0101]).  
As to claim 15 (dependent on 10), Shanware discloses the method, wherein the interactive application is a video game [0078], 20and wherein the virtual environment is defined for interactive gameplay of the video game (for example, a virtual world in a game) which appears to the user to be the world in which user is located [0078]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanware.
5 As to claim 6 (dependent on 1) and claim 13 (dependent on 10), Shanware discloses the method, but does not explicitly disclose determining the preferred location for positioning of the HUD includes selecting one of a plurality of predefined locations for the positioning of the HUD.  
However, Shanware discloses that additional content is generated on the second portion corresponding to a peripheral area of the visual field of the user [0046], wherein second portion may be a top, bottom, right, or left portion of the virtual reality environment and the second portion may be near or at the boundary or corner of the virtual reality environment [0047].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shanware, such that determining the preferred location for positioning of the HUD included selecting one of a plurality of predefined locations for the positioning of the HUD, the locations such as top, bottom, right, or left portion of the virtual reality environment and the second portion may be near or at the boundary or corner of the virtual reality environment as disclosed by Shanware, with motivation to provide a simple design choice alternative for placement location of the additional content, which would have improved ergonomics of the display and would have only required a routine skill.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanware in view of Molin et al. (US 2020/0225745).
As to claim 12 (dependent on 11), Shanware discloses the method of determining gaze position, but does not explicitly disclose analyzing the feature data is performed by a 10machine learning model.  
In the same field of endeavor, Molin discloses tracking feature data and analyzing the feature data (employing gaze tracking model 401 to detect gaze ray [0044]) is performed by a 10machine learning model (the gaze tracking model 401 may be a machine learning model [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the method of Shanware and the teachings of Molin, such that analyzing the feature data was performed by a 10machine learning model as disclosed by Molin, with motivation to provide improved algorism to preform gaze tracking (Molin [0004 – 0005].)






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623